Detailed Action

1. This Office Action is submitted in response to the Application filed 12-9-2019, wherein original claims 1-12 were pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
For example, Claim 1 recites; " An ion implantation system comprises: an ion emitting device and a target plate device, wherein the target plate device comprises a target plate and a support frame, and the target plate is used for placing a wafer to be processed which is mounted on the upper end of the support frame; the ion beam emitted by the ion emitting device enters the target plate device and is implanted into the wafer to be processed so as to realize the ion implantation process; wherein, the target plate device further comprises a graphite electrode unit and a power supply unit, the graphite electrode unit is mounted on the lower end of the support frame, and the graphite electrode unit is a hollow structure; the graphite electrode unit comprises a graphite electrode and a hollow region I, the graphite electrode is connected with the power supply unit; the area of the hollow region I is smaller than that of the wafer to be processed, the sum of the area of the graphite electrode and the area of the hollow region I is larger than 
The applicant’s published specification at [0035]-[0039], describes a system for implanting ions in a wafer 13 located on target plate 12 supported by support 19. The system also includes a graphite electrode 14 and a shielding region 16, where the internal space is defined as hollow regions I and II (15 and 18 respectively), shown below in Figure 1. 

    PNG
    media_image1.png
    323
    446
    media_image1.png
    Greyscale

The specification also teaches that when a voltage is applied to the graphite electrode, the electric field generated by the graphite electrode reduces the speed of the ion beam; however, while the electric field generated by the graphite electrode reduces the speed of the high-energy ion beam inciident outside the edge of the wafer to be processed, this same electric field can also affect the ion beam implanted on 
Accordingly, the specification above describes using shielding region 16 and graphite electrode 14 to form a capacitor, which is necessary to eliminate the effect of the graphite electrode on the ion beam in the incidence range of the wafer to be processed. However, the capacitor formed by shielding region 16 and graphite electrode 14, which is necessary to eliminate the effect of the graphite electrode on the ion beam in the incidence range of the wafer to be processed, is not included in claim 1.  
Therefore, the examiner concludes that, claim 1 is missing a structural cooperative relationship that connects the the electric field generated by the graphite electrode to the ion beam implanted on the edge of the wafer to be processed, which is necessary to eliminate defects that result in a non-uniform ion implantation on the wafer to be processed.
The basis for concluding that the inventor regards the omitted matter above to be essential to the invention was found at paragraph [0039] of the applicant’s published specification, which states that, the unclaimed elements (the capacitor formed by the shielding region and the graphite electrode were described as, necessary to eliminate the effect of the graphite electrode on the ion beam in the incidence range of the wafer to be processed.
The following list includes pertinent but not cited prior art, that may be applicable to the claims after the issues in the 112 rejection above have been addressed. See; for example, USPN 7,851,773; USPN 4,825,087; USPN 4,980,562; USPN 5,476,520 and USPN 5,898,179.


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim

can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ     
March 18, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881